Citation Nr: 0821071	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-27 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from July 1948 through June 
1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran filed a motion to advance his appeal on the 
Board's docket.  That motion was granted in July 2007.  38 
U.S.C.A. § 7107 (West 2005); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

Tinnitus was not present during service and the currently 
claimed tinnitus did not develop as a result of any incident 
during service, to include exposure to noise.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  A letter from the RO dated in August 
2003 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The veteran's duty-to-assist letter was provided before the 
adjudication of his claims.  Another letter was sent to the 
veteran in July 2007.  The letter specifically informed the 
veteran that he should submit any additional evidence that 
was not in possession of the federal government and informed 
the veteran as to how VA determines rating disabilities and 
how it determines the effective date of a claim that is 
granted.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.   He was also afforded VA medical 
examinations, and an appropriate medical opinion was 
provided.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Entitlement To Service Connection For Tinnitus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are negative for any 
references to tinnitus.  On separation from service in June 
1951, the ears were found to be normal, and there was no 
mention of tinnitus.  

The first evidence of tinnitus is not until many years after 
separation from service.  VA outpatient treatment notes of 
February 2001, November 2001, and June 2002 show that the 
veteran denied ringing in the ears on each occasion.  A VA 
outpatient treatment note of April 2004 shows the veteran 
complained of tinnitus of 40 years duration.  

The veteran was provided an audio examination in May 2004.  
At that time he reported the onset of tinnitus to 40 - 45 
years prior.  The examiner opined that a relationship between 
the veteran's tinnitus and service was purely speculative.  
He noted that there was no evidence in the veteran's file to 
show tinnitus in or shortly after service.  He remarked that 
noise-induced tinnitus usually occurs with service-connected 
noise-induced hearing loss which the veteran does not have, 
and it was noted that he has other risk factors [for 
tinnitus] including diabetes and hypothyroidism.  A second VA 
examination was provided to the veteran in January 2008.  The 
examiner reviewed the file and found that the veteran's 
tinnitus was not related to service.  The examiner found that 
the veteran has additional health factors that can influence 
tinnitus, including hyperthyroidism and diabetes.  The 
examiner also noted that the veteran worked in a machine shop 
until 1968 and found that the onset of tinnitus was closer in 
time to this work than to the work the veteran performed as 
an aviation machinist's mate during service.  There was no 
indication that the ringing was related to service.  This 
evidence weighs against the veteran's claim.  

Similarly, the private medical report dated in July 2004 does 
not address the etiology of the tinnitus.  Dr. G. merely 
reports that the veteran has been his patient for many years, 
that [tinnitus] has been an ongoing problem for many years, 
and that he has treated the veteran since July 1998.  
Although Dr. G.'s clinical treatment records are not part of 
the record, the Board will concede the truthfulness of his 
statement indicating that the veteran complained numerous 
times since 1998 about his tinnitus.  Dr. G. does not provide 
an opinion as to the cause of the veteran's tinnitus.  This 
medical evidence provides the earliest date showing the onset 
o the veteran's tinnitus in the record, which is still many 
years after the veteran was discharged from service.  This 
evidence does not show that tinnitus was either directly 
related to or aggravated by service or that it is a chronic 
disorder after service.  

The Board has also considered the statements of the veteran 
and those of his spouse indicating that his tinnitus is 
related to the noise exposure incurred in service.  The 
veteran has indicated that he had experienced tinnitus for 
forty years when examined by VA in January 2004.  This places 
the onset of tinnitus at about the same time he was working 
in a machine shop (see VA examination report of January 
2008).  Furthermore, the veteran and his spouse, while 
competent to attest to matters susceptible to lay 
observation, as a lay persons, they are not competent to 
provide an opinion requiring medical expertise, such as an 
opinion that a current diagnosis of tinnitus is etiologically 
related to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

For the foregoing reasons, the Board finds that tinnitus was 
not present during service and the currently claimed tinnitus 
did not develop as a result of any incident during service, 
to include exposure to noise.  Accordingly, the Board 
concludes that tinnitus was not incurred in or aggravated by 
service.  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


